 

   
   
 
 
 

i} Sf % y SDN cod
Dow UME NT 4

ELECT s

Doc a

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

ARLENE WASHBURN,
Plaintiff,

ORDER

-against-
19 Civ. 4421 (GBD)

MATCHMAKING INSTITUTE, INC. and LISA

CLAMPITT,
Defendants.

GEORGE B. DANIELS, United States District Judge:
Oral argument on Defendants’ motion to dismiss is adjourned from January 16, 2020 to

January 21, 2020 at 10:30 am.

Dated: New York, New York

January 15, 2020
SO ORDERED.

eri. b Vonwke

GOR B. DANIELS
ted States District Judge
